DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-4 and 8-10 are pending.  Claims 1-4 and 8-10 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 6/27/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GONG in view of HEDBERG et al. (US Pub. 2004/0134280).
Regarding claims 1, 8, and 9:  GONG discloses:  A method of detecting weakening in the sidewall of a pipeline (abstract, para. 313), the method comprising: introducing a pressure wave (abstract) into a fluid flowing in the pipeline (abstract) using an input transducer (pressure wave generator in para. 128) located at a first position along the pipeline (250 in FIG. 2); measuring an attribute of the pressure wave in the fluid and generating an output signal using an output transducer (260C; para 8) positioned at a second position (260C) along the pipeline, the second position being spaced apart from the first position (FIG. 2); analyzing the output signal (para. 159-160); and d) determining if the sidewall between the input transducer and the output transducer includes a defect (para. 206-207; para. 319-320).
GONG does not disclose that the input transducer is a piezoelectric speaker, but does state that other means could be used to generate the pressure wave (para. 128).
HEDBERG however does explicitly teach a piezoelectric speaker (para. 35) as means for physically influencing the material (para. 35) in his device for detecting damage to objects (abstract) including pipe (para. 69).  HEDBERG also states other types of transducers can be used such as a laser impulse source or a mechanical hammer (para. 35).  HEDBERG also teaches the signal can be a wide band signal (para. 30) or an impulse signal (para. 25) averaged over time (para. 57) thus meeting the limitations of claims 8 and 9.
One skilled in the art at the time the application was effectively filed would be motivated to use the piezoelectric speaker of HEDBERG as the transducer of GONG because it will induce the object to ring (para. 35 of HEDBERG) thus setting up a strong signal that can be analyzed to determine material properties.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of one skilled in the art.  In the present case both HEDBERG and GONG explicitly teach that other forms of transducer can be used, and HEDBERG states that the choice thereof will be dependent on the application in question (para. 35).  The predictable results are that a mechanical wave is induced in the material to be studied and since all the results for this type of device are empirically derived, one skilled in the art will simply choose whatever transducer will create the best signal (para. 35 of HEDBERG).
GONG does explicitly disclose analyzing a frequency response of the output signal in a frequency domain to determine a stiffness of on object
HEDBERG however does teach analyzing a frequency response of the output signal in a frequency domain to determine a stiffness of on object (para. 28) which can be a pipeline (para. 69).
One skilled in the art at the time the application was effectively filed would be motivated to use the frequency analysis of HEDBERG on the measurements of GONG because “This change in modal frequencies dramatically affects the amplitude of the pure tone probe signal if the material or object is cracked or flawed, and this large change in amplitude due to flaw or crack induced slow dynamics can be easily detected.” (para. 30 of HEDBERG).
Regarding claim 2:  GONG discloses:  analyzing the frequency response of the output signal in the frequency domain to determine a magnitude of the defect (para. 260).
Regarding claim 3:  GONG discloses:  analyzing an impulse response of the output signal to determine a location of the defect relative to at least one of the input and output transducers (para. 260).
Regarding claim 4:  GONG discloses:  analyzing the impulse response of the  output signal to determine the location of the defect comprises analyzing an impulse response of the output signal (para. 260) in a time domain.
Regarding claim 9:  GONG discloses:  the pressure signal is an impulse signal (para. 128; “controlled step pressure wave”).  HEBERG teaches that the signal can be averaged as discussed above in the rejection of claim 1.
Regarding claim 10:  GONG discloses:  analyzing the frequency response of the output signal in the frequency domain provides an aggregate thickness of the pipeline over a distance between the first position and the second position (para. 155).
Response to Amendment/Arguments
The amendments to claims 8 and 9 to overcome the previous rejections under 35 U.S.C. 112 are acknowledged and said rejections are accordingly withdrawn.
The Applicant has argued (page 5-6 of the Response) that GONG does not teach a piezoelectric speaker and therefore cannot be relied upon for a 102 rejection.  This argument is persuasive and the Examiner has changed the rejection of claim 1 to a 103 rejection as necessitated by amendment.
The Applicant has argued (page 8 of the Response) that GONG teaches analysis in the time domain as opposed to the frequency as required by claim 1.  While not necessarily agreeing that there is any significant difference between analysis in the time domain versus the frequency domain, the rejection has been changed to show this limitation explicitly as taught by HEDBERG.
The Applicant has argued (page 9 of the Response) that HEDBERG does not teach introducing a pressure wave into a fluid flowing in a pipeline and therefore cannot be combined with GONG.  This argument has been fully considered and is not persuasive.  HEDBERG states in para. 35 that many different sources of vibration can be used such as a laser impulse or a mechanical hammer not just a piezoelectric speaker.  There is no reason that one could not use a different known apparatus for inducing a vibration.  Stating that HEDBERG does not teach introducing the pressure wave into a fluid amounts to piecemeal analysis of the references.  The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856